UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number811-05052 ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: January 31, 2011 Date of reporting period: July 31, 2010 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 7/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street New York, NY 10017-5891 J u l y 3 1 , 2 0 1 0 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 Value Line New York Tax Exempt
